Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one processor to:….determine an amount of battery charge to receive from a source device for a receive battery transfer request and determine an amount of battery charge to send to a target device for a send battery transfer request” which is unclear.
Specifically, the claim language above suggests that both a receive battery transfer request and a send battery transfer request occurs.
However, claim 1 also recites “the battery transaction request including a receive battery transfer or a send battery transfer request” and also recites, “determining whether the determined amount of battery charge to receive from a source device for a receive battery transfer request or whether the determined amount of battery charge to either a receive battery transfer request or a send battery transfer request occurs.
It is unclear if the processor is sending both a receive battery transfer request and a send battery transfer request or if the processor is sending one of either requests. 
Claims 2-7 are included in this rejection based on their dependence on claim 1.
Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20160127011) in view of Coleman Jr (US 20160380440) in view of Noble Jr (US 9431842).
As to claim 1, Phillips discloses a battery management system (Fig. 1,7 Mobile device 102,104, and mobile application program (or “app”) installed on both devices 102,104 to facilitate user control to initiate and manage mobile-to-mobile charging operations ([0038]). comprising: 
a memory ([0018] Fig. 2 memory devices 206); 
at least one processor ([0017] and Fig. 2 processor/control circuitry 204 for controlling over-all operation of the mobile device 102); 
a battery management controller (([0017]-[0019] Fig. 2 processor/control circuitry 204 with memory 206, and apps identified in [0019] and [0039]) including a plurality of computer executable instructions configured to cause the at least one processor to ([0019] Program instructions from applications (i.e. apps”) that program and control the control circuitry 204):
Phillips further discloses receiving a battery transaction request from a home device (Home device identified as device 102. Fig. 7 702-704 user launches and interacts with an app in device 102 indicating that the user wishes to initiate a charging operation (i.e., an operation for providing electrical charge to the battery of the device 102 from another mobile device) [0039].  As such, users action indicating the charging operations identified as “battery transaction request”), the battery transaction request including a receive battery transfer ([0039] Fig. 7 702-704 user indicates desire to initiate a charging operation such as an operation for charging the battery in device 102 from another mobile device. As such, user’s indication identified as a “receive battery transfer”) or a send battery transfer request;
 identifying a source device and a target device for the battery transaction request ([0041] the inter-device communication from device 102 to device 104 (from app to app) may include a request that the device 104 serve as a charge donor to , and
initiating a battery transaction consistent with the battery transaction request (Fig. 7 714-716 [0046] - [0047] At block 714, the user may place the devices 102 and 104 relative to each other and the transfer of charge from the donor device to the recipient device occurs which may be initiated automatically by the app or apps in the devices). 
Although Phillips teaches a plurality of computer executable instructions that causes processor/ control circuitry 204 to perform the instructions from “apps” identified in [0019]), Phillips is not specifically clear as to a plurality of computer executable instructions that causes processor/ control circuitry 204 to perform the instructions included in the steps above (i.e. receiving a battery transaction request, identifying a source device and a target device, instructions from the app identified in [0038] and Fig. 7, etc..).
However, it is well known to one of ordinary skill in the art that a computing device comprises computer executable instructions that causes its processor to perform steps/instructions from an application installed on said computing device. 
Although Phillips teaches the source device (device 104) determines the amount of battery charge to send for a “receive battery transfer request” ([0039], [0042] Fig. 7 702-704, 708), Phillips does not disclose/teach the home device determining an amount receive from a source device for the receive battery transfer request.
Coleman Jr teaches determining an amount of battery charge to receive from a source device for a receive battery transfer request ([0077]. A user may submit a request to charge via a handheld computing device. The request may include a charge value that indicates a desired charge amount).
It would have been obvious to a person of ordinary skill in the art to modify the battery management controller of Phillips to determine an amount of battery charge to receive from a source device for Phillips receive battery transfer request, as taught by Coleman Jr in order for the user of the target device to prevent overcharging the target device in case the source device sets an unlimited transfer of power.
Phillips further does not disclose/teach determining an amount of battery charge to send to a target device for a send battery transfer request; determining whether the determined amount of battery charge to receive from a source device for a receive battery transfer request or whether the determined amount of battery charge to send to a target device for a send battery transfer request has occurred; terminating the battery transaction when the determined amount of battery charge for a corresponding battery transaction request has occurred (Based on claim language “the battery transaction request including a receive battery transfer or a send battery transfer request”, Examiner interprets “the determined amount of battery charge for a corresponding battery transaction request has occurred” as “the determined amount of battery charge to receive for a receive battery transfer  or the determined amount of battery charge to send for a send battery transfer request has occurred”.
Noble Jr teaches determining an amount of battery charge to send to a target device for a send battery transfer request (Fig. 4, 430, Fig. 7, Abstract, Col. 1 lines 37-40 and Col. 5 lines 51-55, Col. 6 lines 18-23. A request is received that is initiated by a user of the second mobile device 110 identifying an amount of charge to be provided from the battery of the second mobile device to the battery of the first mobile device ((identified as “send battery transfer request”)); 
Noble Jr further teaches determining whether the determined amount of battery charge to receive from a source device for a receive battery transfer request or whether the determined amount of battery charge to send to a target device for a send battery transfer request has occurred (Fig. 4 S460 Col. 8 lines 25-32 the charging module periodically determines whether the amount of charge provided to the battery of the connected mobile device 120 has reached the requested amount); terminating the battery transaction when the determined amount of battery charge for a corresponding battery transaction request has occurred (Fig. 4 S460 Col. 8 lines 25-32 If the amount of charge provided to the battery of the connected mobile device 120 has reached the requested amount, then the charging module discontinues charging the battery of the connected mobile device 120).
It would have been obvious to a person of ordinary skill in the art to modify the battery management controller of Phillips to determine an amount of battery charge to send to a target device for a send battery transfer request, determine whether the determined amount of battery charge to receive from a source 
As to claim 2, Phillips in view of Coleman Jr in view of Noble Jr teaches the system of claim 1, wherein the target device is a mobile device ([0038] both devices 102 and 104 may be smartphones of Phillips).
As to claim 3, Phillips in view of Coleman Jr in view of Noble Jr teaches the system of claim 1, wherein the source device (Fig. 1 of Phillips, 104) is at least one from a group comprising i.) a mobile device ([0038] of Phillips..104 may be smartphones), ii.) a battery charge kiosk, iii.) a battery charge pack, and iv.) a battery charge box.
As to claim 4, Phillips in view of Coleman Jr in view of Noble Jr teaches the system of claim 1, wherein a peer-to-peer wireless power transfer is performed when the target device (102) and the source device (104) are both mobile devices ([0038] of Phillips both devices 102 and 104 may be smartphones).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20160127011) in view of Coleman Jr (US 20160380440) in view of Noble Jr (US 9431842) in view of Lyubinin (US 20150347209).
As to claim 5, Phillips in view of Coleman Jr in view of Noble teaches the system of claim 1.
Phillips in view of Coleman Jr in view of Noble Jr does not disclose/teach wherein the battery management controller performs a battery charge conserve process.
Lyubinin teaches wherein the battery management controller performs a battery charge conserve process ([0013] - [0015] applications 125, 135 are stored locally on the client devices 110, 115 which includes smart phones. Applications 125, 135 can be locked then closed after a further time period of no user-interface interaction activity. Other reasons to close the applications 125, 135 after a period of no user-interface activity includes maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices).
It would have been obvious to a person of ordinary skill in the art to modify the system of Phillips to include wherein the battery management controller performs a battery charge conserve process, in order to maximize performance of other active sessions by closing unused sessions as taught by Lyubinin [0015].

As to claim 6, Phillips in view of Coleman Jr in view of Noble Jr teaches the system of claim 1.
Phillips in view of Coleman Jr in view of Noble does not disclose/teach wherein the battery management controller performs a battery charge conserve process automatically or upon request.
 wherein the battery management controller performs a battery charge conserve process automatically or upon request ([0013] - [0015] applications 125, 135 are stored locally on the client devices 110, 115 which includes smart phones. Applications 125, 135 can be locked then closed after a further time period of no user-interface interaction activity. Other reasons to close the applications 125, 135 after a period of no user-interface activity includes maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices. [0016] FIG. 2 is a flow chart of an exemplary logic for automatically closing, logging out or locking out the client side use of the applications 125, 135).
It would have been obvious to a person of ordinary skill in the art to modify the system of Phillips to include wherein the battery management controller performs a battery charge conserve process automatically or upon request, in order to maximize performance of other active sessions by closing unused sessions as taught by Lyubinin [0015] and increase the speed of closing said unused sessions.
As to claim 7, Phillips in view of Coleman Jr in view of Noble Jr in view of Lyubinin teaches the system of claim 5, wherein the battery management controller performs a battery charge conserve process by closing unused applications running on the corresponding device ([0013] - [0015] of Lyubinin applications 125, 135 are stored locally on the client devices 110, 115 which includes smart phones. Applications 125, 135 can be locked then closed after a further time period of no user-interface interaction activity. Other reasons to close the applications 125, 135 after a period of no user-interface activity includes maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices).

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daffern et al (US 20200235590) is cited for selecting an optimal charging and discharging device from a plurality of devices 
Lim et al (US 10536010) is cited for supplying power to multiple devices. 
Malhotra et al (US 20180166906) is cited for receiving a charge mode instruction from a source device, a target device, or from the device interface 1200. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859